EXECUTION VERSION

WAIVER, ASSUMPTION AND SUPPLEMENTAL AGREEMENT

          This WAIVER, ASSUMPTION AND SUPPLEMENTAL AGREEMENT, dated as of
February 21, 2003 (this "Agreement"), is by and among Allegheny Energy Supply
Company, LLC, a limited liability company duly organized and existing under the
laws of the State of Delaware (the "Company"), the holders (the "Initial
Holders") listed on the signature pages hereto of the 8.13% Senior Secured Notes
due 2007 (the "A-Notes") issued by the Trust (as defined below) pursuant to the
Original Indenture (as defined below) and any holders of A-Notes that become a
party to this Agreement by executing a Joinder Agreement in the form set forth
in Exhibit C hereto (the "Joining Holders" and, together with the Initial
Holders, the "Holders"), and Law Debenture Trust Company of New York, a limited
purpose trust company duly organized and existing under the laws of the State of
New York, as successor to Bank One Trust Company, N.A., in its capacity as
trustee under the Original Indenture (the "Indenture Trustee").

RECITALS

          A)     Under that certain Indenture dated as of November 28, 2001
between Allegheny Energy Supply Statutory Trust 2001 (the "Trust") and Bank One
Trust Company, N.A., as trustee, and joined in by the Company (as supplemented
by a Supplemental Indenture dated as of February 21, 2003 among the Trust, the
Company, Bank One Trust Company, N.A., as resigning trustee (the "Resigning
Trustee") and the Indenture Trustee, as successor trustee, the "Original
Indenture"), the Trust issued the A-Notes. The Company may assume the A-Notes
pursuant to Section 1301 of the Original Indenture, provided that no A-Note
Event of Default (as defined in the Original Indenture) has occurred and is
continuing.

          B)     The Company now desires to assume the A-Notes under the
Original Indenture. However, the Company has notified the holders of the A-Notes
that an A-Note Event of Default has occurred and is continuing and has requested
that such default be waived. The Initial Holders constitute not less than a
majority in principal amount of the outstanding A-Notes and are willing to grant
such waiver and to permit such assumption in accordance with the terms set forth
herein. Pursuant to such waiver, the Company will assume the A-Notes as
permitted by Article Thirteen of the Original Indenture and pursuant to an
amended and restated indenture in the form set forth as Exhibit 1 to the
Original Indenture.

          C)     The Company also desires, immediately following such
assumption, to enter into an indenture supplemental to such amended and restated
indenture in order to provide collateral security for a portion of the A-Notes,
to increase the rate of interest payable in respect of the A-Notes and to make
certain other amendments to the A-Notes, all of which changes are reflected in
the amended and restated indenture attached as Exhibit A hereto (the "Supply
Indenture") and in the Security Agreement referred to below and the other
agreements and instruments referred to therein.

          D)     The Company and the Indenture Trustee are also entering into a
Security and Intercreditor Agreement (the "Security Agreement"), dated as of the
date hereof, among the Company, the other Grantors named therein, the
Refinancing Lenders, the New Money Lenders, the Springdale Lenders party
thereto, Bank One, N.A., as Refinancing Issuing Bank, Citibank N.A., as
Refinancing Lender Agent, New Money Lender Agent, Collateral Agent,
Intercreditor Agent and Depository Agent, The Bank of Nova Scotia, as Springdale
Lender Agent, Springdale Special Draw Agent and Documentation Agent, JPMorgan
Chase Bank, as Syndication Agent, and the Indenture Trustee.

          E)     The Company and the Indenture Trustee are also entering into
the Intercreditor Agreement (the "Intercreditor Agreement"), dated as of the
date hereof, among the Company, Citibank, N.A., as AYE Lender Agent, New Money
Lender Agent, Refinancing Lender Agent and Intercreditor Agent, The Bank of Nova
Scotia, as Springdale Lender Agent, the Indenture Trustee and the Parent.

AGREEMENT

          NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the parties hereto hereby agree
as follows:

          Section 1.     Definitions; Interpretation.

                    (a)     Capitalized terms used but not defined herein shall
have the meanings given to those terms in the Security Agreement.

                    (b)     References herein (i) to any agreement (except the
Original Indenture) shall include such agreement as it may be amended,
supplemented or modified from time to time, and (ii) to any party shall include
such party's successors and permitted assigns.

          Section 2.     Waiver, Consent and Assumption.

                    (a)     Subject to Section 4 hereof, each Holder:

                             (i)     grants the waivers requested pursuant to
that certain Confidential Consent Solicitation Statement dated February 19, 2003
from the Company relating to the A-Notes (as amended to the date hereof, the
"Consent Solicitation");

                             (ii)     as a result of such waiver, affirms the
right of the Company, by notice to the Indenture Trustee, which notice such
Holder acknowledges to have been given herein, to assume the Trust's obligations
under the Original Indenture and the A-Notes pursuant to Article Thirteen of the
Original Indenture;

                             (iii)     consents and agrees to the termination of
the Registration Rights Agreement dated November 28, 2001 among the Company, the
Trust and the Initial Purchasers named therein;

                             (iv)     consents to and ratifies the appointment
of Law Debenture Trust Company of New York as successor trustee under the
Original Indenture;

                             (v)     consents to the terms of, and authorizes
the Indenture Trustee to execute and deliver, the Supply Indenture and, in its
capacity as Indenture Trustee, the Security Agreement and the Intercreditor
Agreement and ratifies such execution and delivery; and

                             (vi)     authorizes the Indenture Trustee to
execute and deliver any documents required to release all liens and security
interests granted to the Indenture Trustee (or its predecessor) under the
Original Indenture and the A-Notes issued under the Original Indenture in
accordance with Section 1305 of the Original Indenture and ratifies such
execution and delivery.

                    (b)     The Company hereby gives notice that it is assuming
the A-Notes pursuant to and in accordance with Section 1302 of the Original
Indenture and consents to the terms of the Supply Indenture.

          Section 3.     Consent Fee. On the Closing Date, the Company shall pay
to the Indenture Trustee or its agent for the account of the Existing
Noteholders a consent fee payable in immediately available funds in an amount
equal to $3,800,000, which consent fee the Indenture Trustee shall promptly pay
to all of the Existing Noteholders pro rata based on the principal amount of
A-Notes held by each such Existing Noteholder on the Closing Date.

          Section 4.     Conditions Precedent to Effectiveness of Agreement. The
effectiveness of Section 2(a) of this Agreement is subject to the satisfaction
of the following conditions precedent:

                    (a)     Execution and Delivery of Supply Indenture and
Security Agreement; Issuance of Notes. The Company shall have (i) duly executed
and delivered the Supply Indenture, the Security Agreement and any documents and
agreements that the Company is required to execute and deliver at or prior to
the Closing Date pursuant to the Security Agreement and the Common Terms
Agreement; and (ii) executed, and the Indenture Trustee shall have authenticated
and delivered to the Existing Noteholders, in replacement of the A-Notes
(following the assumption thereof and after giving effect to the supplements and
amendments to the indenture contemplated hereby) Amended A Notes in an aggregate
principal amount equal to $343,722,237.45, Amended B Notes in an aggregate
principal amount equal to $36,277,762.55 and Amended C Notes in an aggregate
principal amount equal to $0, and the Amended A Notes and Amended B Notes shall
have been allocated among the Existing Noteholders pro rata based on the
outstanding principal amount of the A-Notes held by the Existing Noteholders on
the date of such distribution.

                    (b)     Certain Financing Documents. Each of the Common
Terms Agreement, the Initial Credit Agreements, the Intercreditor Agreement and
the Fee Letters shall have been duly authorized, executed and delivered by each
of the parties thereto and shall be in full force and effect.

                    (c)     New Money Closing. The New Money Closing (as defined
in the Common Terms Agreement) shall have occurred.

                    (d)     Collateral Documents and Related Documents. The
Collateral Agent shall have received the following:

                             (i)     the Security Agreement, duly authorized,
executed and delivered by each party thereto and in full force and effect in
accordance with its terms, and the following in connection with the Security
Agreement:

          (A)     certificates representing the Initial Pledged Equity
accompanied by undated stock powers executed in blank to the extent that such
Initial Pledged Equity is certificated; and

          (B)     proper financing statements, duly completed for filing under
the Uniform Commercial Code of all jurisdictions that the Collateral Agent may
deem necessary or desirable in order to perfect and protect the liens and
security interests created under the Collateral Documents, covering the
Collateral described in the Collateral Documents; and

          (C)     results of lien searches, dated on or no earlier than 45 days
before the Closing Date, for existing financing statements filed in the
jurisdictions referred to in Schedule 4.01(r) of the Common Terms Agreement and
Schedules III and VII to the Security Agreement as the current or previous
jurisdiction of organization, current or previous location of chief executive
office, current or previous place where agreements are maintained and location
of real property, in each case, of each Grantor that name any Grantor as debtor,
together with copies of all such financing statements (which schedules do not
include with respect to each of Allegheny Energy Supply Lincoln Generating
Facility, LLC, Allegheny Energy Supply Wheatland Generating Facility, LLC,
Allegheny Energy Supply Gleason Generating Facility, LLC, Energy Financing
Company, LLC and Lake Acquisition Company, LLC, previous locations of chief
executive offices, and those previous places where agreements of such Persons
were maintained that existed prior to the acquisition of the Borrower of such
Persons and of which the Borrower is not aware); and

           (D)     a Consent, duly executed by each party thereto, with respect
to each Affiliate Energy Contract, each Operating Agreement and the Tax
Allocation Agreement; and

          (E)     evidence that all other actions (including payment by the
Borrower to the title insurance company recording the Refinancing Mortgages (as
defined in the Common Terms Agreement) of the amount previously notified by such
title insurance company to the Borrower as necessary for it to record the
Refinancing Mortgages) that the Collateral Agent may deem necessary or desirable
in order to perfect and protect the Liens and security interests created under
the Collateral Documents, other than the Other Perfection Requirements (as
defined in the Common Terms Agreement), have been taken; and

                             (ii)     confirmation from the title insurance
company recording the Refinancing Mortgages (as defined in the Common Terms
Agreement) that duly executed counterparts of the Refinancing Mortgages (as
defined in the Common Terms Agreement) sufficient for recording in all filing or
recording offices that the Collateral Agent may deem necessary or desirable in
order to create valid and subsisting Liens on the property described therein in
favor of the Collateral Agent for the benefit of the Secured Parties have been
recorded, and evidence that all filing and recording taxes and fees have been
paid; and

                             (iii)     fully paid American Land Title
Association Lender's Extended Coverage title insurance policies in form and
substance, with endorsements and in amounts, and issued by such title insurers,
each as required by Section 3.03(b)(ii) of the Common Terms Agreement, insuring
the Refinancing Mortgages for the Material Properties and the Relevant
Properties to be valid and subsisting Liens on the property described therein,
free and clear of all defects (including mechanics' and materialmen's Liens) and
encumbrances, excepting only Permitted Liens (as defined in the Common Terms
Agreement), and providing for such other affirmative insurance (including
endorsements for future advances under the Financing Documents and for
mechanics' and materialmen's Liens) as required under Section 3.03(b)(ii) of the
Common Terms Agreement; and

                             (iv)     confirmation from the title insurance
company recording the Refinancing Mortgages with respect to the validity and
(subject to the exceptions and encumbrances permitted therein) the priority of
the Refinancing Mortgages; and

                             (v)     with respect to each Initial Controlled
Account, an Account Control Agreement with respect thereto, duly authorized,
executed and delivered by each of the parties thereto and in full force and
effect.

                    (e)     Corporate Documents. The Collateral Agent shall have
received the following:

                             (i)     certified copies of the resolutions of the
Board of Directors of each Grantor authorizing the execution, delivery and
performance of each Financing Document to which it is or is to be a party, and
of all documents evidencing other necessary corporate action and governmental
and other third party approvals and consents, if any, with respect to each such
Financing Document; and

                             (ii)     a copy of a certificate of the Secretary
of State of the jurisdiction of formation of each Grantor, dated reasonably near
the Closing Date, certifying (A) as to a true and correct copy of the
certificate of incorporation or formation of such Grantor and each amendment
thereto on file in such Secretary's office and (B) that (1) such amendments are
the only amendments to such certificate on file in such Secretary's office, (2)
such Grantor has paid all franchise taxes to the date of such certificate and
(3) such Grantor is duly formed and in good standing or presently subsisting
under the laws of the State of the jurisdiction of its formation; and

                             (iii)     a copy of a certificate of the Secretary
of State of each jurisdiction (other than the jurisdiction of its formation) in
which each Grantor is doing business, dated reasonably near the Closing Date,
stating that such Grantor is duly qualified to do business and in good standing
as a foreign corporation in such State and has filed all annual reports required
to be filed to the date of such certificate, as applicable; and

                             (iv)     a certificate signed on behalf of each
Grantor by its Secretary or any Assistant Secretary, dated the Closing Date (the
statements made in which certificate shall be true on and as of the Closing
Date), certifying (A) as to a true and correct copy of the Constituent Documents
(as defined in the Common Terms Agreement) of such Grantor as of the Closing
Date and each amendment to its Constituent Documents, if any, from the date on
which the resolutions referred to in Section 4(e)(i) hereof were adopted, (B)
the due incorporation or formation and good standing or valid existence of such
Grantor under the laws of the jurisdiction of its formation, and the absence of
any proceeding for the dissolution or liquidation of such Grantor; and (C) the
names and true signatures of the officers of such Grantor authorized to sign
each Financing Document to which it is or is to be a party and the other
documents to be delivered hereunder and thereunder.

                    (f)     Financial Statements. The Collateral Agent shall
have received a copy of each of the audited Consolidated annual financial
statements of the Company and its Subsidiaries dated December 31, 2001 and
interim Consolidated financial statements (consolidated balance sheets and
income statements) of the Company and its Subsidiaries dated as of September 30,
2002, accompanied by (i) in the case of such audited financial statements, a
copy of the letter of PricewaterhouseCoopers or other independent public
accountants of recognized standing included in such audited financial statements
and (ii) in the case of the audited and unaudited financial statements, an
Officer's Certificate of the Company, dated as of the Closing Date, certifying
that, subject to Accounting Review Adjustments (as defined in the Common Terms
Agreement), the copies of such financial statements fairly present the financial
condition of the Company and its Subsidiaries as of the date of such financial
statements and the results of operations of the Company and its Subsidiaries for
the period indicated in such financial statements, all in accordance with GAAP
and subject, in the case of the interim Consolidated financial statements dated
as of September 30, 2002, to normal year-end audit adjustments and the absence
of footnotes.

                    (g)     Insurance. The Collateral Agent shall have received
evidence (i) that the Collateral Agent has been named as additional insured with
respect to all insurance required under Section 5.01(e) of the Common Terms
Agreement and (ii) that the Collateral Agent has been named as a loss payee with
respect to all deductible buy-down insurance.

                    (h)     Market Consultant Report. The Collateral Agent shall
have received a copy of a report by the Market Consultant (as defined in the
Common Terms Agreement) in form and substance satisfactory to the Collateral
Agent, together with a certificate from the Market Consultant in the form of
Exhibit C to the Common Terms Agreement.

                    (i)     Business Plan. The Collateral Agent shall have
received a copy of the Business Plan, in form and substance satisfactory to FTI
(as defined in the Common Terms Agreement) and the Initial Lenders.

                    (j)     Other Legal Opinions. The Collateral Agent and the
Indenture Trustee shall have received the legal opinions described in
Section 3.01(i) of the Common Terms Agreement, each dated the Closing Date and
addressed to, among others, the Indenture Trustee and each Initial Holder.

                    (k)     Litigation and other Proceedings. There shall exist
(i) no action, suit, investigation, litigation or proceeding affecting the
Company or any of its Subsidiaries or any such Person's properties pending or
threatened in, before any court, before or by any Governmental Authority or
before any arbitrator and (ii) no default by any such Person under any
applicable order, writ, injunction or decree of any court, Governmental
Authority or arbitrator, in each case which (A) could reasonably be expected to
have a Material Adverse Effect other than the matters described on Schedule
4.01(f) to the Common Terms Agreement (the "Disclosed Litigation") or (B)
purports to affect the legality, validity or enforceability of any Financing
Document or the consummation of the Transaction (as defined in the Common Terms
Agreement), and there shall have been no material adverse change with respect to
the Company or any of its Subsidiaries, in respect of the Disclosed Litigation
described on Schedule 4.01(f) to the Common Terms Agreement.

                    (l)     Governmental Approvals. All Governmental Approvals
shall have been obtained (without the imposition of any conditions that are not
acceptable to the Initial Lenders), shall be in full force and effect and shall
be final, except as provided in Section 20 of PUHCA, and non-appealable, except
in the case of the Securities and Exchange Commission's Order dated February 21,
2003, as provided in Section 24 of PUHCA, and shall not contain any
restrictions, conditions or requirements which are then required to be satisfied
and have not been satisfied, and the Collateral Agent shall have received copies
of the Material Governmental Approvals, accompanied by an Officer's Certificate
of the Company attaching copies of all Material Governmental Approvals (as
defined in the Common Terms Agreement), and certifying that (i) the copies of
each of the Material Governmental Approvals delivered pursuant to this Section
4(l) are true, correct and complete copies of such Material Governmental
Approval, (ii) each Governmental Approval is in full force and effect, and is
not subject to any pending appeal, intervention or similar proceeding or any
unsatisfied condition that may result in modification or revocation thereof,
(iii) any and all conditions set forth in all Governmental Approvals that are
then required to be satisfied have been satisfied and (iv) to the best knowledge
of the Responsible Officer (as defined in the Common Terms Agreement) providing
such Officer's Certificate, no event has occurred that could reasonably be
expected to result in the modification, cancellation or revocation of any
Governmental Approval; all applicable waiting periods in connection with the
Transaction shall have expired without any action being taken by any competent
authority, and no law or regulation shall be applicable in the judgment of the
Initial Lenders, in each case that restrains, prevents or imposes materially
adverse conditions upon the Transaction or the rights of the Company or its
Subsidiaries to create any Lien on any properties now owned or hereafter
acquired by any of them.

                    (m)     Funds Flow Memorandum. The Indenture Trustee shall
have received a memorandum prepared by the Company (the "Funds Flow Memorandum")
specifying the use of the proceeds of the Advances (as defined in the Common
Terms Agreement) under each Initial Credit Agreement including applicable wire
transfer instructions in form and substance satisfactory to the Initial Lenders
which shall provide for, among other things, repayment of the Existing Lender
Debt and Existing Springdale Debt and the payment of all accrued fees and
expenses of the Indenture Trustee, the Resigning Trustee and all accrued fees of
the Creditor Parties and all accrued expenses of the Agents and the Depository
Bank (including the accrued fees and expenses of advisors and counsel to the
Existing Noteholders, the Resigning Trustee and the Indenture Trustee).

                    (n)     Advisory Services. The Collateral Agent shall have
received evidence reasonably satisfactory to the Initial Lenders as to the
provision of services by the Financial Advisor to the Company until the date
specified in clause (a) of the definition of "Final Maturity Date" set forth in
the Common Terms Agreement.

                    (o)     Material Contract. The Collateral Agent shall have
received copies of each Material Contract, accompanied by an Officer's
Certificate of the Company, dated the Closing Date, certifying that: (i) the
copies of the Material Contracts delivered pursuant to this Section 4(o) are
true, correct and complete copies of such Material Contract; (ii) no term or
condition of any Material Contract has been amended from the form thereof
delivered pursuant to this Section 4(o) (other than in connection with any
amendments or supplements so delivered); and (iii) other than as set forth in
the Disclosed Litigation, (A) each Material Contract delivered pursuant to this
Section 4(o) is in full force and effect, enforceable against the Company or any
of its Subsidiaries which is a party thereto in accordance with its terms and,
to the Company's best knowledge, enforceable against each other party thereto in
accordance with its terms; (B) neither the Company, any of the Company's
Subsidiaries nor, to the best knowledge of the Company, any other party to any
Material Contract delivered pursuant to this 4(o) is in default thereunder,
except as otherwise set forth in Schedule 4.01(u) to the Common Terms Agreement;
and (C) the Company, each of the Company's Subsidiaries and, to the Company's
best knowledge, each other party to any Material Contract delivered pursuant to
this Section 4(o) has complied with all conditions precedent to its obligations
under such Material Contract required to be performed or complied with by any
such Person.

                    (p)     Closing Certificates. The following statements shall
be true and the Indenture Trustee shall have received a certificate signed by an
Authorized Signatory of each Grantor, each dated the Closing Date, stating that:

                             (i)     the representations and warranties by such
Grantor contained in each Financing Document to which it is a party are correct
on and as of the Closing Date, before and after giving effect to the Advances
and Refinancing Letters of Credit on the Closing Date and to the application of
the proceeds therefrom and to the transactions contemplated by this Agreement,
as though made on and as of the Closing Date, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the Closing Date in which case such representations and warranties
shall be correct as of such specific date; and

                             (ii)     no Default (as defined in the Common Terms
Agreement) has occurred and is continuing, or would result from the making of
the Advances, assumption of the Existing Letters of Credit, assumption of the
A-Notes or issuance of Refinancing Letters of Credit on the Closing Date or from
the application of the proceeds therefrom.

                    (q)     Legal Opinion; Officer's Certificate. The Indenture
Trustee shall have received an Officer's Certificate and opinion of counsel in
accordance with Sections 102, 903 and 1304 of the Original Indenture including,
at a minimum, the statements required by such Sections 102, 903 and 1304.

                    (r)     AYE Loan Documents. Each of the AYE Credit Agreement
and the Hagerstown Credit Agreement shall have been entered into by the AYE
Borrowers and the other parties thereto, shall be in full force and effect and
shall provide financing in an aggregate amount of at least $330,000,000 in
accordance with the terms thereof, and all conditions precedent to the "Closing
Date" under, and as defined in, each of the AYE Credit Agreement and the
Hagerstown Credit Agreement shall have been satisfied.

                    (s)     CapEx Budget. The Collateral Agent shall have
received a statement, prepared by the Company, of (i) projected Capital
Expenditures (including Scheduled Capital Expenditure (as defined in the Common
Terms Agreement) and, to the extent budgeted by the Company and its
Subsidiaries, Mandatory Capital Expenditure (as defined in the Common Terms
Agreement)) for Fiscal Years 2003 and 2004, and (ii) the aggregate Dollar amount
projected to be incurred for Capital Expenditures in 2005, in each case with
respect to the Parent and its Subsidiaries.

                    (t)     Application to Extend and Increase Secured Borrowing
Approval. The Collateral Agent shall have received evidence reasonably
satisfactory to it of all applications filed by the Company to obtain all
necessary Governmental Approvals (including by way of amendment to existing
Governmental Approvals) so as to secure Debt in an aggregate amount equal to or
in excess of the aggregate of all Commitments of the Lenders and the Amended
Notes, through the date specified in clause (a) of the definition of "Final
Maturity Date" set forth in the Common Terms Agreement, together with an
Officer's Certificate of the Company, dated the Closing Date, attaching true,
correct and complete copies of all such applications.

                    (u)     Other Documents. The Indenture Trustee shall have
received such other approvals, opinions or documents as the Initial Holders
through the Indenture Trustee may reasonably request.

                    (v)     Existing Debt. The following shall have occurred:
(i) all Existing Letters of Credit have been, or simultaneously with the
Refinancing Closing will be, assumed by the Refinancing Issuing Bank and the
Company has no Obligations with respect to any Existing Letters of Credit or the
cancellation thereof (except under the Financing Documents), (ii) all Existing
Lender Debt has been, or simultaneously with the Refinancing Closing will be,
repaid in full or otherwise satisfied and extinguished and (iii) all Existing
Springdale Debt has been, or simultaneously with the Refinancing Closing will
be, assumed and/or refinanced by the Company pursuant to the Springdale Credit
Agreement.

                    (w)     Consolidated Assets. The aggregate of (i) the
principal amount of all outstanding Advances under the New Money Credit
Agreement, (ii) the Secured Refinancing Commitment (as defined in the
Refinancing Credit Agreement) of all Refinancing Lenders, (iii) the Available
Amount (as defined in the Common Terms Agreement) of all Refinancing Letters of
Credit (as defined in the Common Terms Agreement), (iv) the principal amount of
all Amended A Notes and (v) the aggregate principal amount of the Springdale
Tranche A Facility, in each case as of the Closing Date and upon the Refinancing
Closing (as defined in the Common Terms Agreement), does not exceed an amount
equal to 30% of the consolidated assets (as determined for purposes of the Bond
Lien Basket Provisions) of the Company, as determined in accordance with GAAP on
the Closing Date after the occurrence of the New Money Closing (as defined in
the Common Terms Agreement) but immediately before the occurrence of the
Refinancing Closing, and the Indenture Trustee shall have received an Officer's
Certificate of the Company with respect to the foregoing, dated as of the
Closing Date, in such form as is delivered to the other Representative Agents
pursuant to Section 3.03(e) of the Common Terms Agreement.

                    (x)     The fees and expenses of the Indenture Trustee and
the Resigning Trustee (including legal fees and expenses) that are due and
payable shall have been paid in full.

          Section 5.     Representations and Warranties of the Company. The
Company hereby represents and warrants to the Holders and the Indenture Trustee
that:

                    (a)     The execution, delivery and performance of this
Agreement by the Company has been duly authorized by all necessary corporate
action, and this Agreement represents a binding obligation of the Company
enforceable against the Company in accordance with its terms; and

                    (b)     the representations and warranties made in Article
IV of the Common Terms Agreement are true and correct as of the date hereof; and

                    (c)     each of the execution, delivery and performance by
the Company of the Supply Indenture has been duly authorized by a Board
Resolution (as defined in the Original Indenture), a copy of which is attached
hereto as Exhibit B.

          Section 6.     Representation and Acknowledgment by Holders.

                    (a)     Each Holder represents to the Company that as of the
date hereof (in the case of each Initial Holder) or as of the date on which it
becomes a party to this Agreement (in the case of each Joining Holder) it is a
"qualified institutional buyer" within the meaning of Rule 144A under the
Securities Act of 1933, as amended (the "Securities Act"), and is holding for
its own account or for the account of a qualified institutional buyer.

                     (b)     Each Holder acknowledges that the Amended Notes
have not been registered under the Securities Act and, therefore, cannot be
resold without registration under that Act or unless an exemption from
registration is available.

          Section 7.     Indemnity Relating to Assumption

                    (a)     The Company agrees to indemnify the Indenture
Trustee and its officers, directors, employees and agents (the "Indemnified
Parties") for, and to hold the Indemnified Parties harmless against, any costs,
expenses (including, without limitation, reasonable legal fees and expenses) and
liabilities incurred without gross negligence or bad faith on the part of any
Indemnified Party, arising out of or in connection with the Indenture Trustee's
execution, delivery and performance of this Agreement, the Supply Indenture, the
Security Agreement and the Intercreditor Agreement and the consummation of the
transactions contemplated hereby and thereby.

                    (b)     Each Holder severally (but not jointly) agrees to
indemnify the Indemnified Parties (to the extent not indemnified by the Company
upon demand) for such Holder's pro rata share (determined based on the ratio of
(i) the outstanding principal amount of Amended Notes held by such Holder to
(ii) an amount equal to $380,000,000) of, and to hold the Indemnified Parties
harmless against, any costs, expenses (including, without limitation, reasonable
legal fees and expenses) and liabilities incurred without gross negligence or
bad faith on the part of any Indemnified Party, arising out of or in connection
with the Indenture Trustee's execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby,
including, but not limited to, the Indenture Trustee's execution of the Supply
Indenture, the Security Agreement and the Intercreditor Agreement.

                    (c)     The Company agrees to indemnify each Holder for, and
to hold it harmless against, any costs, expenses and liabilities incurred by
such Holder arising out of or in connection with the indemnity set forth in
clause (b) of this Section 7.

                    (d)     The provisions of this Section 7 shall survive the
termination of this Agreement, the Supply Indenture, the Security Agreement
and/or the Intercreditor Agreement, the transfer of Amended Notes by any Holder
and the earlier resignation or removal of the Indenture Trustee.

          Section 8.     Miscellaneous Provisions.

                    (a)     Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to the conflict of law provisions thereof.

                    (b)     Counterparts. This Agreement may be executed in one
or more counterparts, each of which when so executed will be deemed an original,
but such counterparts together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of an original executed counterpart of
this Agreement.

                    (c)     No Waiver. No failure or delay on the part of the
parties hereto or any agent or designee thereof to exercise, and no course of
dealing with respect to, any right, power or privilege hereunder shall operate
as a waiver thereof, and no single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

                    (d)     Amendment, Waiver. Neither this Agreement nor any of
the terms hereof may be terminated, amended, supplemented, waived or modified
other than by an instrument in writing signed by each of the parties hereto. Any
waiver shall be effective only for the specified purpose for which it is given.

                    (e)     Severability. In case any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

                    (f)     Descriptive Headings. The headings of the several
sections and subsections of this Agreement are inserted for convenience only and
shall not in any way affect the meaning or construction of any provision of this
Agreement.

                    (g)     Entire Agreement. This Agreement and any other
document or instrument attached hereto or referred to herein, including any
Joinder Agreements that may be entered into by a Joining Holder, integrate all
the terms and conditions mentioned herein or incidental hereto and supersede all
oral negotiations and prior writings in respect of the subject matter hereof. In
the event of any conflict between the terms, conditions and provisions of this
Agreement and any such agreement, document or instrument, the terms, conditions
and provisions of this Agreement shall prevail.

                    (h)     Successors and Assigns. The agreements of the
parties hereto are solely for the benefit of the parties hereto and any other
Existing Noteholders, and shall be binding upon and inure to the benefit of the
respective successors and assigns of each of the foregoing parties. No person or
entity (other than the foregoing parties, including their respective successors
and assigns) shall have any right hereunder.

                    (i)     Satisfaction of Conditions Precedent. The execution
and delivery of this Agreement by each party hereto shall be deemed to
constitute the acknowledgement and agreement by such party that each condition
precedent set forth in Section 4 hereof has been satisfied or waived and that
this Agreement (including Section 2(a) hereof) is fully effective.

                    (j)     Acceptance of Amended Notes by Trustee. Pending
acceptance of the Amended Notes by The Depositary Trust Company in substitution
for the Existing Notes, the Trustee shall be deemed to have accepted delivery of
the Amended Notes on behalf of the Existing Noteholders.



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their duly authorized officers as of the date
first above written.

                                   ALLEGHENY ENERGY SUPPLY COMPANY, LLC


                                   By:       /S/ REGIS F. BINDER
                                   Name:   Regis F. Binder
                                   Title:     Treasurer

 

 

                                          AIG ANNUITY INSURANCE CO.

                                          By:  AIG GLOBAL INVESTMENT CORP.

                                                   By:       /S/ MICHAEL G.
BROWN
                                                   Name:   Michael G. Brown
                                                   Title:     Database
Administrator

                                          AIGAIC - WELLS FARGO

                                          By:  AIG GLOBAL INVESTMENT CORP.

                                                   By:       /S/ MICHAEL G.
BROWN
                                                   Name:   Michael G. Brown
                                                   Title:     Database
Administrator

                                          AMERICAN INTERNATIONAL LIFE ASSURANCE
OF NY

                                                   By:  AIG GLOBAL INVESTMENT
CORP.

                                                   By:       /S/ MICHAEL G.
BROWN
                                                   Name:   Michael G. Brown
                                                   Title:     Database
Administrator

                                          AIG LIFE INSURANCE COMPANY

                                                   By:  AIG GLOBAL INVESTMENT
CORP.

                                                   By:       /S/ MICHAEL G.
BROWN
                                                   Name:   Michael G. Brown
                                                   Title:     Database
Administrator

                                          AIGSALAC - CORP HIGH GRADE

                                                   By:  AIG GLOBAL INVESTMENT
CORP.

                                                   By:       /S/ MICHAEL G.
BROWN
                                                   Name:   Michael G. Brown
                                                   Title:     Database
Administrator


                                          PRISM - ANLIC - CORP HIGH GRADE

                                                   By:  AIG GLOBAL INVESTMENT
CORP.

                                                   By:       /S/ MICHAEL G.
BROWN
                                                   Name:   Michael G. Brown
                                                   Title:     Database
Administrator

                                          PRISM - SALIC - CORP HIGH GRADE

                                                   By:  AIG GLOBAL INVESTMENT
CORP.

                                                   By:       /S/ MICHAEL G.
BROWN
                                                   Name:   Michael G. Brown
                                                   Title:     Database
Administrator

                                          VARIABLE ANNUITY LIFE INSURANCE
COMPANY

                                                   By:  AIG GLOBAL INVESTMENT
CORP.

                                                   By:       /S/ MICHAEL G.
BROWN
                                                   Name:   Michael G. Brown
                                                   Title:     Database
Administrator


 

 

                                          ALLSTATE INSURANCE COMPANY

                                                    By:     /S/ MARK DLOGHESSY
                                                    Name:   Mark Dloghessy
                                                    Title:     Authorized
Signatory

                                          ALLSTATE LIFE INSURANCE COMPANY

                                                    By:     /S/ JUDITH GREFFIN
                                                    Name:   Judith Greffin
                                                    Title:     Authorized
Signatory

 

                                         CONNECTICUT GENERAL LIFE INSURANCE
COMPANY

                                                   By:  CIGNA Investments, Inc.

                                                   By:       /S/ SEAN M. FREELEY
                                                   Name:   Sean M. Freeley
                                                   Title:     Vice President

                                         LIFE INSURANCE COMPANY OF NEW YORK

                                                   By:   CIGNA Investments, Inc.

                                                   By:       /S/ SEAN M. FREELEY
                                                   Name:   Sean M. Freeley
                                                   Title:     Vice President

                                         LIFE INSURANCE COMPANY OF NORTH AMERICA

                                                   By:   CIGNA Investments, Inc.

                                                   By:       /S/ SEAN M. FREELEY
                                                   Name:   Sean M. Freeley
                                                   Title:     Vice President


 

                                         FARMLAND MUTUAL INSURANCE COMPANY

                                                   By:       /S/ CAROL L. DOVE
                                                   Name:  Carol L. Dove 
                                                   Title:    Associate Vice
President -
                                                                Treasury
Services and Assistant Treasurer

 

                                       FIDELITY AND GUARANTY LIFE INSURANCE CO.

                                                 By:   DWIGHT ASSET MANAGEMENT
COMPANY

                                                 By:         /S/ DAVID THOMPSON
                                                 Name:     David Thompson
                                                 Title:       CIO

                                       FIDELITY AND GUARANTY LIFE INSURANCE CO.
OF NY

                                                 By:   DWIGHT ASSET MANAGEMENT
COMPANY

                                                 By:         /S/ DAVID THOMPSON
                                                 Name:     David Thompson
                                                 Title:       CIO

                                       OLD MUTUAL REASSURANCE LTD I/F/O FIDELITY
AND
                                       GUARANTY LIFE INS.

                                                 By:   DWIGHT ASSET MANAGEMENT
COMPANY

                                                 By:         /S/ DAVID THOMPSON
                                                 Name:     David Thompson
                                                 Title:       CIO


                                       JOHN HANCOCK LIFE INSURANCE COMPANY

                                                 By:       /S/ JERRY C. HANRAHAN
                                                 Name:   Jerry C. Hanrahan
                                                 Title:     Director

                                       JOHN HANCOCK VARIABLE LIFE INSURANCE
                                       COMPANY

                                                 By:       /S/ JERRY C. HANRAHAN
                                                 Name:   Jerry C. Hanrahan
                                                 Title:     Director

                                       INVESTORS PARTNER LIFE INSURANCE COMPANY

                                                 By:       /S/ JERRY C. HANRAHAN
                                                 Name:   Jerry C. Hanrahan
                                                 Title:     Director

                                       SIGNATURE 4 LIMITED

                                                 By:   JOHN HANCOCK LIFE
INSURANCE
                                                            COMPANY, as
Portfolio Advisor

                                                 By:       /S/ JERRY C. HANRAHAN
                                                 Name:   Jerry C. Hanrahan
                                                 Title:     Director

                                       MELLON BANK NA., solely in its capacity
as Trustee for the
                                       Bell Atlantic Master trust as directed by
John Hancock Life
                                       Insurance Company, and not it its
individual capacity

                                                 By:        /S/ BERNADETTE RIST
                                                 Name:   Bernadette Rist
                                                 Title:     Authorized Signatory




                                       JOHN HANCOCK LIFE ASSURANCE COMPANY
LIMITED

                                       By:   John Hancock Life Insurance
Company,
                                                               as Investment
Manager

                                                 By:      /S/ CAROL L. DOVE
                                                 Name:   Carol L. Dove
                                                 Title:     Associate Vice
President -

                                                              Treasury Services
and Assistant Treasurer

 

 

                                       NATIONWIDE LIFE INSURANCE COMPANY

                                                 By:      /S/ CAROL L. DOVE
                                                 Name:   Carol L. Dove
                                                 Title:     Associate Vice
President -

                                                              Treasury Services
and Assistant Treasurer

 

                                       NEW YORK LIFE INVESTMENT MANAGEMENT LLC

                                                 By:       /S/ RONALD BRANDON
                                                 Name:   Ronald Brandon
                                                 Title:    Vice President

 

 

                                       LAW DEBENTURE TRUST COMPANY OF NEW YORK,
                                       in its capacity as Indenture Trustee

                                                 By:       /S/ DANIEL R. FISHER
                                                 Name:   Daniel R. Fisher
                                                 Title:     Senior Vice
President